Appeal Reinstated; Order filed January 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00229-CR
                                   ____________

                          ORLEAN AYERS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 597938


                                    ORDER

      This is an appeal from the denial of relief following post-conviction DNA
testing. Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). The record has been forwarded to appellant.
      Appellant requested that the record be supplemented with his motion for
“objection for the preservation of appellate review pursuant to art. 64.04” dated
February 5, 2013. A supplemental clerk’s record containing the missing document
has now been filed. Accordingly, we issue the following order.

      The appeal is ordered reinstated and appellant is directed to file his pro se
response to counsel’s Anders brief on or before March 3, 2014.



                                 PER CURIAM




                                        2